DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-27 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Information Disclosure Statement
The IDS of 03/03/22 has been considered.

Drawings and Specification
The applicant’s amendments of 07/19/21 are accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-27 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Examiner’s Note - 35 USC § 101
The claims qualify as eligible subject matter under 35 U.S.C. 101 for previously discussed reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek et al (US PgPub 20030028268) in view of Bradford et al (US Pat 7657333) and Adams et al (US Pat 9140271).

With respect to claim 1, Eryurek et al discloses:
A monitoring system for data collection (abstract states, “A process plant uses an asset utilization expert to collect data …” (emphasis mine). Paragraph 0005 states, “Likewise, many process plants, and especially those which use smart field devices, include applications which are used to help monitor and maintain the devices within the plant …”) in an industrial environment (paragraph 0070 states, “FIG. 3 illustrates models for multiple areas 80, 81 and 82 within a refining plant. As illustrated in FIG. 3, the area model 82 includes a component model of a raw material source 84 which feeds raw material such as crude oil to a pre-processor model 88. The pre-processor 88 provides some refining to the raw material and provides an output, typically crude oil to a distillation process 90 for further refining.” A crude oil refining plant is an industrial environment. Furthermore, paragraph 0096 states, “Generally speaking, coking occurs in furnaces that are used in petroleum industries …”), the system comprising:

    PNG
    media_image1.png
    503
    876
    media_image1.png
    Greyscale

a data collector communicatively coupled to a network infrastructure (paragraph 0014 states, “a data communication system within a process plant includes a database adapted to store a plurality of different types of data and a plurality of applications communicatively coupled to the database via different communication networks …”) and a plurality of input channels (paragraph 0057 states, “the asset utilization expert 50 may receive information from numerous data collectors or data sources …” The various data collectors or data sources serve as the claimed input channels.), wherein the data collector collects data from a subset of the plurality of input channels based on a selected data collection routine (paragraphs 0055-0056 state, “Additionally, the asset utilization expert 50 can send information to one or more optimizers 55 within the plant 10. For example, a control optimizer 55 can be located in the computer 14A and can run one or more control optimization routines 55A, 55B, etc ... Also, generally speaking, one or more user interface routines 58 can be stored …” The claim does not describe “data collection routine” in any detail, so the routines of Eryurek et al anticipate the limitation. Data from any portion of the various data collectors or data sources disclosed by Eryurek et al constitute a “subset of the plurality of input channels”)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the subset of the plurality of input channels (claim 16 discloses storing data in memory; paragraphs 0117 and 0144 further disclose memory. The “structured to store” language of the claim is an intended use, and it is clear that the memory structure of Eryurek et al is able to perform the intended use.), wherein the plurality of collector routes each comprise a different data collection routine (As discussed in the preceding limitation, Eryurek et al discloses multiple types of “routines” throughout its disclosure. Furthermore, the claims do not give any detail as to what constitutes a “data collection routine.” Therefore, the different types of data and the different routines disclosed by Eryurek et al are construed to anticipate the claimed limitation.)
a data acquisition circuit (paragraph 0144 states, “Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hardwired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium in a RAM or ROM of a computer or processor …”) structured to interpret a plurality of detection values from the collected data (paragraph 0008 states, “For many newer types of process devices and equipment, generally called smart field devices, the devices themselves may include detection and diagnostic tools which automatically sense problems with the operation of the device and automatically report these problems to a maintenance person via a standard maintenance interface.” The act of automatically sensing problems anticipates the claimed function of interpreting a plurality of detection values. Further interpretation of detection data is described in paragraph 0013, which states, “This data and information is then sent to and manipulated in a coordinated manner by tools, such as optimization and modeling tools and is redistributed to other areas or tools where it is used to perform better or more optimal control, maintenance and business activities …”) and determine an occurrence of an anomalous condition in the industrial environment (paragraph 0066 states, “For example, applications related to process control, alarming, device maintenance, fault diagnostics …” The disclosure of fault diagnostics suggests the determination of anomalous conditions.), wherein each of the plurality of detection values corresponds to at least one of the subset of the plurality of input channels (paragraph 0013 states, “A process plant uses an asset utilization expert to collect data or information pertaining to the assets of the process plant from various sources or functional areas of the plant including, for example, the process control functional areas, the maintenance functional areas and the business systems functional areas. This data and information is then sent to and manipulated …” The various sources or functional areas of the plant serve as the subsets of the plurality of input channels that the detection values correspond to. Furthermore, paragraph 0007 states, “Such optimizers typically use complex models of the plant to predict how inputs may be changed to optimize operation of the plant with respect to some desired optimization variable …” Paragraph 0043 states, “The process control system 12 may be a traditional process control system … which includes an operator interface 12A coupled to a controller 12B and to input/output (I/O) cards …”) 

    PNG
    media_image2.png
    531
    721
    media_image2.png
    Greyscale

a data analysis circuit (paragraph 0144 discloses integrated circuit; paragraph 0123 states, “This information may be made available to the GUI by the asset utilization expert 50 based on data analysis tools …”)
With respect to claim 1, Eryurek et al differs from the claimed invention in that it does not explicitly disclose: 
the data analysis circuit structured to analyze the collected data by evaluating a data storage constraint of the monitoring system and adjusting a volume of collected data stored by the data storage in response to the evaluation, wherein the data analysis circuit determines a rate of data being collected from the subset of the plurality of input channels, 
wherein the data collector increases the rate of data being collected from the subset of the plurality of input channels in response to the anomalous condition in the industrial environment
wherein if the rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then the data analysis circuit requests an increase to the current bandwidth allocation rate from the network infrastructure
a haptic user device for generating a haptic stimulation in response to receipt of a signal from the data acquisition circuit indicating an occurrence of a specified anomalous condition in the industrial environment
With respect to claim 1, Bradford et al discloses:
the data analysis circuit structured to analyze the collected data by evaluating a data storage constraint of the monitoring system (Column 13, lines 8-11 state, “Operating system 1028, which can be stored on disk storage 1024, acts to control and allocate resources of the computer system 1012.” Column 9, lines 15-17 state, “the network traffic analyzer functions can utilize excess device resources such as processor and memory bandwidth.”) and adjusting a volume of collected data stored by the data storage in response to the evaluation (Column 13, lines 11-14 state, “System applications 1030 take advantage of the management of resources by operating system 1028 through program modules 1032 and program data 1034 stored either in system memory 1016 or on disk storage 1024.” The abstract states, “Each set of data can be assigned its own unique data collection rate.”), wherein the data analysis circuit determines a rate of data being collected from the subset of the plurality of input channels (The abstract states, “Systems and methods that vary multiple data sampling rates, to collect sets of data with different levels of granularity for an industrial system …” Column 2, lines 39-44 state, “The subject innovation provides for systems and methods that vary a data sampling rates of various sets of data via a sample rate adjustment component, to collect data with different levels of granularity for an industrial system. By varying the collection rate of different sets of data, data or set of data can be collected at desired rate …”), 
wherein the data collector increases the rate of data being collected from the subset of the plurality of input channels in response to the anomalous condition in the industrial environment (The abstract states, “a higher sample rate can be employed when collecting data from the network during an operation stage that is deemed more critical (e.g., dynamic attribution of predetermined importance factors) than the rest of the operation.”; Column 4, line 65 – column 5, line 1 states, “Put differently, the sample rate adjustment component 110 can vary a data sampling rate, in part in response to fault detection, alert triggering, and the like.”)
wherein if the rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then the data analysis circuit requests an increase to the current bandwidth allocation rate from the network infrastructure (obvious in view of column 9, lines 15-17, which state, “the network traffic analyzer functions can utilize excess device resources such as processor and memory bandwidth.” Bradford et al teaches both adjustment of data collection (such as increase of sampling rate in response to anomalous conditions) and resource allocation. It would have been obvious to one of ordinary skill in the art to utilize excess resources when a data collection rate gets too high and more resources are required.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bradford et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing the collection and analysis of industrial data. 
With respect to claim 1, Adams et al discloses:
a haptic user device for generating a haptic stimulation in response to receipt of a signal from the data acquisition circuit indicating an occurrence of a specified anomalous condition in the industrial environment (Column 2, line 63 – column 3, line 19 states, “More particularly, certain exemplary embodiments can relate to human-machine interaction for users wearing gloves on their hands for nearly any purpose … Certain exemplary embodiments can allow a person to interact with a computer or other information device while wearing protective gloves, to enter numerical and/or textual data, to interact with a graphical user interface … and/or to generate tactile alerts and/or warnings.” The claimed limitation is obvious in view of the combination of Eryurek et al in view of Adams et al. Eryurek et al discloses graphical user interfaces that display alarm information that results from some sort of anomalous condition (paragraph 0109). What Eryurek et al lacks is the teaching of a haptic user device. Adams teaches a haptic user device that can be used in graphical user interface interactions (column 4, lines 2-5). Adams also teaches a wide variety of uses for its haptic user device. As stated above, it explicitly states, “for nearly any purpose.” Adams also specifically gives examples of using its haptic user device in the context of alarms (See, for example, column 20, line 45, which states, “tactile alerts/alarms for situation awareness.”).)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the haptic user device teachings of Adams et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing immediate and direct feedback to a human user when there is an alert of a possible problem in the system and process of Eryurek. This saves the user time from having to read the alert off a computer screen.

With respect to claim 2, Eryurek et al, as modified, discloses:
wherein the haptic user device comprises a wearable device, wherein the wearable device is selected from a group consisting of: a glove, a ring, a wrist band, a watch, an arm band, a belt, a necklace, and a device attached to, or incorporated in, footwear, headwear, clothing, or eyewear (Adams et al teaches a gloved human-machine interface (see title; abstract; and figure 2)

With respect to claim 3, Eryurek et al, as modified, discloses:
wherein the haptic user device generates a stimulation from a list consisting of: tactile, bending, vibration, heat, sound, force, odor, and motion stimulation (Adams et al figure 16 shows an exemplary embodiment of a tactile actuation assembly in which a vibrational motor can move within an enclosing tactile adapter. Adams column 18, line 40 discloses glove fingertip heaters. Adams column 22, line 24 discloses a sound emitter. Adams column 23, lines 56 – 65 define actuator as “a device that converts, translates, and/or interprets signals … such as a motion (e.g. rotation of a motor shaft, vibration …), audible sound …”)

With respect to claim 4, Eryurek et al, as modified, discloses:
wherein the anomalous condition requires a user to be alerted (paragraphs 0109 and 0130-0131) and the haptic stimulation is repeated until an acceptable response is detected (Adams et al column 36, lines 65-67 state, “any described activity can be repeated, any activity can be performed by multiple entities, and/or any activity can be performed in multiple jurisdictions …” The claim does not define what defines an “acceptable response.” The examiner will broadly interpret any acknowledgement from a user of an alert as an “acceptable response,” and this type of response is obvious in view of modified Eryurek et al.)

With respect to claim 5, Eryurek et al, as modified, discloses:
wherein the haptic user device further includes an industrial machine operator haptic user interface that is adapted to provide a machine operator with a haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine (obvious in view of combination; Eryurek et al discloses a sensed condition of a machine and alerts the user through a graphical user interface. Adams et al teaches a haptic user device that interacts with a graphical user interface to provide the machine operator with some sort of haptic stimulation.)

With respect to claim 6, Eryurek et al, as modified, discloses:
wherein at least one of a type, a strength, a duration, and a frequency of the haptic stimulation is indicative of a risk of injury to the user (obvious in view of Eryurek et al in view of Adams et al. Eryurek et al discloses a warning of an injury (figure 24 shows an alert that states, “WARNING! The electrode compartment may contain line pressure. Removing the cover before depressurizing may result in death or serious injury.”). Adams et al discloses generating tactile alerts and/or warnings (column 3, line 19). The tactile alerts and/or warnings of Adams et al, when viewed in the context of the injury warnings of Eryurek et al, is broadly construed as a type of haptic stimulation that is indicative of a risk of injury to a user of the haptic user device.)

With respect to claim 7, Eryurek et al, as modified, discloses:
wherein the haptic stimulation includes at least one of pressure, heat, impact, sound or electrical stimulation (Column 26, lines 21-33 lists many different types of haptic experiences, which includes pressure, impact, and vibration.)

With respect to claim 8, Eryurek et al, as modified, discloses:
wherein the data acquisition circuit is further structured to broadcast a location of the haptic user device (Adams column 30, lines 9-15 state, “A network can be and/or utilize any of a wide variety of sub-networks and/or protocols, such as … broadcast …” Adams column 9, lines 1-4 state, “The hand position tracking process 37 can observe hand position input 36 through the position and/or motion of any and/or each light emitting diodes 11 on the back of one or more outer gloves 12.” Adams column 19, lines 61-62 state, “tactile feedback to the back of the hand or in other locations within the protective suit …”) and to wirelessly transmit the signal indicating the occurrence of the specified anomalous condition in the industrial environment to the haptic user device (obvious in view of combination; Eryurek et al discloses anomalous condition. Adams et al discloses haptic user device. Both Eryurek et al and Adams et al disclose wireless transmission. For example, paragraph 0044 of Eryurek et al states, “For example, a maintenance computer 18 can be connected to the controller 12B and/or to the devices 15 via any desired communication lines or networks (including wireless or handheld device networks) …” Column 30, lines 3-9 of Adams states, “Via a network, such nodes and/or devices can be linked, such as via various wireline and/or wireless media …”)

With respect to claim 9, Eryurek et al, as modified, discloses:
wherein at least one of the plurality of detection values from the collected data comprises at least one of frequency information or vibration information (figure 18 of Eryurek et al shows a plot with “Frequency in Hz” as the X-axis. This serves as frequency information. Paragraph 0057 also discloses information from radio frequency transceivers, which also serves as frequency information. Paragraph 0040 describes spectral plots of vibration. Paragraph 0058 states, “Still further, the asset utilization expert 50 may receive information from data analysis tools related to rotating equipment such as on-line vibration …”)

With respect to claim 10, Eryurek et al, as modified, discloses:
wherein the data analysis circuit further comprises a pattern recognition circuit structured to analyze a subset of the plurality of detection values with at least one of a neural net or an expert system for controlling data collection routines (Eryurek et al paragraph 0078 states, “It will be understood that the asset utilization expert 50 can monitor one or more entities using the monitoring technique described above based on model parameters or other model variables and can report the operating states or performance measures of these entities to any other desired persons, functions or applications within the process plant 10, such as to a process control expert system …” As discussed above, Eryurek et al paragraph 0144 describes implementing operations on a circuit.)

With respect to claim 11, Eryurek et al, as modified, discloses:
wherein the data storage comprises a distributed data storage (Eryurek et al paragraph 0051 states, “The asset utilization expert 50 may also use the collected data to generate new information or data which can be distributed to generate new information or data which can be distributed to one or more of the computer systems associated with the different functions within the plant 10.” Eryurek et al paragraph 0106 states, “the software routines of the GUI may be stored and executed in a distributed manner …”)

With respect to claim 12, Eryurek et al, as modified, discloses:
wherein the data analysis circuit selectively eliminates a subset of the collected data until the current bandwidth allocation rate is increased to meet the determined rate of data (obvious in view of combination with Bradford et al; column 2, lines 42-46 of Bradford et al states, “By varying the collection rate of different sets of data, data or set of data can be collected at desired rate, wherein particular data, or sets of data, can be eliminated …” The claimed limitation is obvious in view of the broad teachings of Bradford et al.)

With respect to claim 13, Eryurek et al, as modified, discloses:
wherein the subset of the collected data is selectively eliminated to reduce a number of monitoring points co-located on an industrial machine (obvious in view of combination with Bradford et al; column 2, lines 42-46 of Bradford et al states, “By varying the collection rate of different sets of data, data or set of data can be collected at desired rate, wherein particular data, or sets of data, can be eliminated …” The claimed limitation is obvious in view of the broad teachings of Bradford et al.)

With respect to claim 14, Eryurek et al, as modified, discloses:
wherein the data analysis circuit eliminates the monitoring points by deactivating at least one of the monitoring points (obvious in view of combination with Bradford et al; column 2, lines 42-46 of Bradford et al states, “By varying the collection rate of different sets of data, data or set of data can be collected at desired rate, wherein particular data, or sets of data, can be eliminated …”; column 14, lines 59-60 disclose “manually operable switches such as for locking the module 1114 in the off state.” The claimed limitation is obvious in view of the broad teachings of Bradford et al. Deactivating monitoring points is obvious in view of the broader principle of shutting things “off.”)

With respect to claim 15, Eryurek et al, as modified, discloses:
wherein the data analysis circuit selectively eliminates the subset of the collected data based on a hierarchical template that establishes a hierarchy for the collected data (obvious in view of combination with Bradford et al; column 2, lines 42-46 of Bradford et al states, “By varying the collection rate of different sets of data, data or set of data can be collected at desired rate, wherein particular data, or sets of data, can be eliminated …” Column 11, line 18 discloses hierarchical systems. The claimed limitation is obvious in view of the broad teachings of Bradford et al.)

With respect to claim 16, Eryurek et al discloses:
A computer-implemented method for data collection in an industrial environment (abstract)
collecting data from a plurality of input channels communicatively coupled to a data collector, wherein the data collector is also communicatively coupled to a network infrastructure and collects data based on a data collection routine (see rejection of similar limitation in claim 1 above)
storing a plurality of collector routes and collected data in a distributed data storage for the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (see rejection of similar limitation in claim 1 above)
interpreting a plurality of detection values from the collected data to determine an occurrence of an anomalous condition in the industrial environment, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (see rejection of similar limitation in claim 1 above)
With respect to claim 16, Eryurek et al differs from the claimed invention in that it does not explicitly disclose:
increasing data collection to capture data from the plurality of input channels at a higher rate under the occurrence of the anomalous condition
analyzing the collected data by evaluating a data storage constraint of the distributed data storage, wherein a volume of collected data stored by the distributed data storage is adjusted in response to evaluation of the data storage constraint
analyzing the collected data by determining an aggregate rate of data being collected from the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then requesting an increase in a current bandwidth allocation rate from the network infrastructure
generating a haptic stimulation in response to receipt of a signal indicating the occurrence of the anomalous condition in the industrial environment
With respect to claim 16, Bradford et al discloses:
increasing data collection to capture data from the plurality of input channels at a higher rate under the occurrence of the anomalous condition (see rejection of similar limitation in claim 1 above)
analyzing the collected data by evaluating a data storage constraint of the distributed data storage, wherein a volume of collected data stored by the distributed data storage is adjusted in response to evaluation of the data storage constraint (see rejection of similar limitation in claim 1 above)
analyzing the collected data by determining an aggregate rate of data being collected from the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then requesting an increase in a current bandwidth allocation rate from the network infrastructure (see rejection of similar limitation in claim 1 above)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bradford et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing the collection and analysis of industrial data. 
With respect to claim 16, Adams et al discloses:
generating a haptic stimulation in response to receipt of a signal indicating the occurrence of the anomalous condition in the industrial environment (see rejection of similar limitation in claim 1 above)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the haptic user device teachings of Adams et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing immediate and direct feedback to a human user when there is an alert of a possible problem in the system and process of Eryurek. This saves the user time from having to read the alert off a computer screen. 

With respect to claim 18, Eryurek et al, as modified, discloses:
wherein at least one of the plurality of input channels comprises a source including at least one of frequency information or vibration information (obvious in view of combination. As discussed with respect to claim 9 above, Eryurek et al discloses frequency and vibration information.)

With respect to claim 19, Eryurek et al, as modified, discloses:
further comprising increasing a data capacity allocation for a data storage for the collected data until the current bandwidth allocation rate exceeds the determined aggregate rate of data (obvious in view of the data allocation teachings of Bradford et al; see claim 1 above)

With respect to claim 20, Eryurek et al, as modified, discloses:
wherein a subset of the collected data is selectively eliminated until the current bandwidth allocation rate exceeds the determined aggregate rate of data (obvious in view of combination with Bradford et al; column 2, lines 42-46 of Bradford et al states, “By varying the collection rate of different sets of data, data or set of data can be collected at desired rate, wherein particular data, or sets of data, can be eliminated …” The claimed limitation is obvious in view of the broad teachings of Bradford et al, which encompasses a wide variety of different permutations of varying data collection rate.)

With respect to claim 21, Eryurek et al, as modified, discloses:
determining whether one of: a wearable haptic device or a mobile device, associated with a person located at the industrial environment, comprises one of: one of the plurality of input channels, or a portion of the network infrastructure (obvious in view of combination of Eryurek et al and Adams et al; As discussed above, both Eryurek et al and Adams et al disclose a network. As discussed above, Eryurek et al discloses the industrial environment and plurality of input channels. Adams et al discloses a wearable haptic device. The claim does not describe what it means for a wearable haptic device or a mobile device to “comprise” one of a plurality of input channels or a portion of a network. The examiner will broadly interpret this to mean that the wearable haptic device or mobile device gains some sort of association with the one of the plurality of input channels or a portion of the network.)
generating a second haptic stimulation in response to the determining that the wearable haptic device or the mobile device comprises the at least one of: one of the plurality of input channels, or a portion of the network infrastructure (obvious in view of combination of Eryurek et al and Adams et al; The examiner interprets a scenario where the wearable haptic device of Adams et al provides haptic stimulation in response to one of the plurality of alerts or alarms generated based on one of the input channels of Eryurek et al (which is a result of the combination) to read on the claimed limitation.)  

With respect to claim 22, Eryurek et al discloses:
A computer-implemented method for data collection in an industrial environment (abstract)
collecting data from a plurality of input channels communicatively coupled to a data collector, wherein the data collector is also communicatively coupled to a network infrastructure and collects data based on a data collection routine (see rejection of similar limitation in claim 1 above)
storing a plurality of collector routes and collected data in a distributed data storage for the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (see rejection of similar limitation in claim 1 above)
interpreting a plurality of detection values from the collected data to determine an occurrence of an anomalous condition in the industrial environment, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (see rejection of similar limitation in claim 1 above)
With respect to claim 22, Eryurek et al differs from the claimed invention in that it does not explicitly disclose: 
increasing data collection to capture data from the plurality of input channels at a higher rate under the occurrence of the anomalous condition
analyzing the collected data by evaluating a data storage constraint of the distributed data storage, wherein a volume of collected data stored by the distributed data storage is adjusted in response to evaluation of the data storage constraint
analyzing the collected data by determining an aggregate rate of data being collected from the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then requesting an increase in a current bandwidth allocation rate from the network infrastructure
generating a haptic stimulation in response to receipt of a signal indicating the occurrence of the anomalous condition in the industrial environment
wherein a degree of the haptic stimulation corresponds to a severity of the anomalous condition in the industrial environment
With respect to claim 22, Bradford et al discloses:
increasing data collection to capture data from the plurality of input channels at a higher rate under the occurrence of the anomalous condition (see rejection of similar limitation in claim 1 above)
analyzing the collected data by evaluating a data storage constraint of the distributed data storage, wherein a volume of collected data stored by the distributed data storage is adjusted in response to evaluation of the data storage constraint (see rejection of similar limitation in claim 1 above)
analyzing the collected data by determining an aggregate rate of data being collected from the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then requesting an increase in a current bandwidth allocation rate from the network infrastructure (see rejection of similar limitation in claim 1 above)
With respect to claim 22, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bradford et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing the collection and analysis of industrial data.
With respect to claim 22, Adams et al discloses:
generating a haptic stimulation in response to receipt of a signal indicating the occurrence of the anomalous condition in the industrial environment (see rejection of similar limitation in claim 1 above)
wherein a degree of the haptic stimulation corresponds to a severity of the anomalous condition in the industrial environment (The abstract of Bradford et al states, “based in part on the criticality/importance criteria …” The limitation is obvious in view of the principal of recognition of different levels of criticality.)
With respect to claim 22, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the haptic user device teachings of Adams et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing immediate and direct feedback to a human user when there is an alert of a possible problem in the system and process of Eryurek et al. This saves the user time from having to read the alert off a computer screen.

With respect to claim 23, Eryurek et al, as modified, discloses:
wherein the data collector is adjusted to collect from a different subset of the plurality of input channels based on the anomalous condition (obvious in view of combination; Column 5, lines 19-30 of Bradford et al state, “FIG. 2 illustrates a coordination component 220 can collect and analyze both the ‘internal’ data stream 202 and the ‘external’ data stream 204 simultaneously. Such coordination component 220 can synchronize and maintain timing and sequence relationships between events and network traffic … It is to be appreciated that such synchronization and maintaining of timing and sequence relationships can also occur between, multiple internal data streams, multiple external data streams, and the like …” Bradford et al discloses a dynamic and variable data allocation mechanism that considers multiple types of data streams and coordinates them. The limitation is obvious in view of the broad teachings of Bradford et al, when combined with Eryurek et al.)  

With respect to claim 24, Eryurek et al, as modified, discloses:
wherein the increased rate of data is based on at least one of collecting data from additional input channels or collecting data at a higher rate from the subset of the plurality of input channels (obvious in view of the data collection teachings of Bradford et al)

With respect to claim 25, Eryurek et al, as modified, discloses:
wherein the anomalous condition indicates a condition of the data storage, and the haptic user device generates the haptic stimulation such that a degree of the haptic stimulation corresponds to a severity of the condition of the data storage The abstract of Bradford et al states, “based in part on the criticality/importance criteria …” The limitation is obvious in view of the principal of recognition of different levels of criticality.)

With respect to claim 26, Eryurek et al, as modified, discloses:
wherein the condition of the data storage is at least one of: the data being at capacity, the data storage being out of communication, the data storage being in a fault condition, or the data storage having lost contact with one or more of the plurality of input channels (Bradford et al column 7, lines 54-57 state, “The monitoring component monitors the normal device operations to determine available processor and memory access bandwidth which can be utilized for network traffic analyzer functions …” The determination of available memory access bandwidth anticipates the possibility of the data being at capacity.)

With respect to claim 27, Eryurek et al, as modified, discloses:
wherein the data storage constraint indicates that at least a portion of the volume of collected data will need to be compressed in a lossy manner or lost (Bradford et al column 3, lines 36 – 41 state, “In addition, a centralized, or distributed, data collection system that exploits synchronization capabilities between history data (e.g., internal logs of units) and network traffic analyzer data, can form a unified repository of data (e.g., a single log file in compressed format, binary data in flat file, various forms of databases, and the like).” Bradford et al teaches a wide variety of data collection routines and schemes, including one in which data is compressed into a single log file. The claimed limitation is obvious in view of the broad, variable teachings of Bradford et al.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vacar et al (US PgPub 20080252481) discloses a method and apparatus for dynamically adjusting the resolution of telemetry signals.
Perez et al (US PgPub 20160282820) discloses a control system with response time estimation and automatic operating parameter adjustment.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/29/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        08/02/2022